DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10 March 2021, claims 1-2, 5-10 and 13-20 have been amended per the applicant’s request. Claims 1-20 are presently pending in the application.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (U.S. Patent No. 7,031,974 B1) in view of Boshev et al. (U.S. PGPUB No. 2018/0150356 A1, hereinafter “Boshev”).

Regarding claim 1, Subramaniam teaches a system comprising:
non-transitory memory (Subramaniam Fig. 26, computer memory); and
one or more hardware processors configured to read instructions from the non-transitory memory (Subramaniam Fig. 26, computer processor) to cause the one or more hardware processors to:
set transformation configuration data for a consumer replication data set on a 

(ii) a mapping of incoming fields of the source table of the producer replication data set to respective fields of the target table in the consumer replication data set;
receive, via a logging infrastructure communicatively coupled to the 
transform the received replication event data based on the set transformation configuration data (Subramaniam Col 14 Ln 2-26, and Col 16 Ln 2-24, data transformation using a set of rules (i.e., transformation configuration data)); and
load the transformed replication event data into the target table in the consumer replication data set on the 
Subramaniam fails to explicitly teach the consumer and producer instances are cloud-based. However, in the same field of endeavor, Boshev teaches the consumer and producer instance are cloud-based (Boshev ¶0003, i.e., the first and second instances of a cloud-based application are deployed and their associated data are replicated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramaniam by incorporating the 

Claim 9 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claims 5-8, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Boshev, and further in view of Inturi et al. (U.S. PGPUB No. 2006/0190497 A1, hereinafter “Inturi”).

As to claim 5, Subramaniam as modified by Boshev teaches the system according to claim 1 but fails to explicitly teach wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
create a sticky producer replication data set on the cloud-based consumer instance based on producer replication configuration data of the producer replication data set, wherein the sticky producer replication data set is created in response to a determination that a sticky replication flag is set to true in the producer replication configuration data;

generate, in response to determining that one of the plurality of records tracked by the tracking engine has been modified on the target table in the cloud-based consumer instance, a delta payload corresponding to the one of the plurality of records; and
transmit the generated delta payload to the cloud-based producer instance for loading the modified record on the source table in the cloud-based producer instance.
However, in the same field of endeavor, Inturi teaches create a sticky producer replication data set on the cloud-based consumer instance based on producer replication configuration data of the producer replication data set, wherein the sticky producer replication data set is created in response to a determination that a sticky replication flag is set to true in the producer replication configuration data (Inturi ¶0150, i.e., a data-conversion flag is set in replication definition, note that this is a bi-directional replication so it is for both instances);
track, in a tracking engine on the cloud-based consumer instance, a plurality of records of the source table included in the producer replication data set for each of which the cloud-based consumer instance receives replication event data via the logging infrastructure for loading the incoming data on the target table (Inturi ¶0150, tracking send queue);

transmit the generated delta payload to the cloud-based producer instance for loading the modified record on the source table in the cloud-based producer instance (Inturi ¶0160, changes to Tab1 at server-B (i.e., the consumer instance) is included using the replicate definition select statement for loading into Tab1 at server-A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramaniam and Boshev by incorporating the teachings of Inturi. The motivation would be to provide support for a bi-directional replication environment which seamlessly switch the replicate definition (Inturi ¶¶0064-0065).

As to claim 6, Subramaniam as modified by Inturi and Boshev also teaches the system according to claim 5, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
create a sticky consumer replication data set on the cloud-based producer instance based on the producer replication configuration data of the producer replication set, wherein the sticky consumer replication set is created in response to the determination that the sticky replication flag is set to true in the producer replication 
receive the delta payload on the cloud-based producer instance from the cloud-based consumer instance (Inturi ¶0160);
transform the received delta payload on the cloud-based producer instance based on the set transformation configuration data and the producer replication configuration data (Inturi ¶0160, data for newly added column “col3” is included by adding “col3” into the replicate definition select statement); and
load the transformed delta payload on the source table on the cloud-based producer instance so as to update a record associated with the delta payload on the source table included in the producer replication set (Inturi ¶0160, changes to Tab1 at database server-B (i.e., the consumer instance) is included using the replicate definition select statement for loading into Tab1 at database server-A).

As to claim 7, Subramaniam as modified by Inturi and Boshev also teaches the system according to claim 5, wherein the producer replication configuration data includes one or more of: information regarding the source table of the producer replication data set whose data is to be replicated (Inturi ¶0065, table Tab1 at database server-A), a replication set ID, a producer instance ID, a shared key for encrypting/decrypting the data of the source table, horizontal filter criteria for replicating data of the source table, and vertical filter criteria for replicating data of the source table.



Claim 13 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 14 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

s 2-4, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Boshev, and further in view of Thatte et al. (U.S. PGPUB No. 2020/0125540 A1, hereinafter “Thatte”).

As to claim 2, Subramaniam as modified by Boshev teaches the system according to claim 1 but fails to explicitly teach wherein the instructions that cause the one or more hardware processors to set the transformation configuration data comprise instructions that cause the one or more hardware processors to set an adapter for a given one of the respective fields of the target table in the consumer replication data set, and
wherein the instructions that cause the one or more hardware processors to transform the received replication event data comprise instructions that cause the one or more hardware processors to change the received replication event data for a predetermined one of the incoming fields of the source table that is mapped to the given field of the target table, based on the set adapter.
However, in the same field of endeavor, Thatte teaches the instructions that cause the one or more hardware processors to set the transformation configuration data further comprise instructions that cause the one or more hardware processors to set an adapter for a given one of the respective fields of the target table in the consumer replication data set (Thatte ¶0048, “a set of pipeline flow rules is invoked based on the schema changed within the source system detected in step 602” i.e., an adapter, and
wherein the instructions that cause the one or more hardware processors to transform the received replication event data further comprise instructions that cause 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramaniam and Boshev by incorporating the teachings of Thatte. The motivation would be to process the data received from the source system using the updated pipeline rules, transformed, and transmitted to the target system(s) to maintain the data integrity of the system (Thatte Abstract). 

As to claim 3, Subramaniam as modified by Boshev and Thatte also teaches the system according to claim 2, wherein the adapter changes incoming data for the predetermined field of the record on the source table by applying a predetermined rule to the incoming data before loading the changed data on the mapped given field of the record on the target table (Thatte Fig. 10B).

As to claim 4, Subramaniam as modified by Inturi and Thatte also the system according to claim 3, wherein the adapter is one of a calculation adapter, a 

Claim 10 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 11 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157